Exhibit Mindspeed(R) Reports Fiscal 2009 Second Quarter Results Mindspeed Guides Third Quarter Product Revenues Up 13% to 21% Sequentially NEWPORT BEACH, CA(Marketwire - April 27, 2009) - Mindspeed Technologies, Inc. (NASDAQ: MSPD), a leading supplier of semiconductor solutions for network infrastructure applications, today reported results for the second quarter of fiscal 2009, which ended on April 3, 2009. Revenues for the second quarter of fiscal 2009 were $28.5 million and were at the high end of the company's updated guidance range provided on March 18, 2009. Revenues for the second quarter declined sequentially by 7 percent from revenues of $30.7 million in the first quarter of fiscal 2009. Excluding patent sales, product revenues for the second quarter of fiscal 2009 declined by 4 percent sequentially. The company's non-GAAP gross margin was $17.7 million, or 62 percent of revenues, for the second quarter of fiscal 2009, which included a 3 percent net benefit from patent sales. This is compared to the company's non-GAAP gross margin of $21.2 million, or 69 percent of revenues, for the first quarter of fiscal 2009, which included a 3 percent net benefit from patent sales. Presented on a GAAP basis, gross margin for the second quarter of fiscal 2009 was $14.0 million, or 49 percent of revenues, compared to $21.0 million, or 68% of revenues, for the first quarter of fiscal 2009. GAAP gross margin for the second quarter of fiscal 2009 included asset impairments of $3.7 million, primarily related to the assets of Ample Communications, Inc., which the company had previously acquired. The Ample assets are part of the company's WAN Carrier Ethernet business, of which Nortel Networks was the largest customer. Consistent with the company's updated guidance, total non-GAAP operating expenses for the second quarter of fiscal 2009 were $23.2 million, down sequentially from the first quarter of fiscal 2009 level of $23.6 million. Total GAAP operating expenses for the second quarter of fiscal 2009 were $28.4 million and included asset impairments of $2.4 million related to the Ample assets and $1.7 million in restructuring charges related to the company's cost reduction efforts. Total
